Name: Commission Regulation (EC) No 276/94 of 7 February 1994 amending Regulations (EEC) No 266/93 and (EEC) No 936/93 concerning applications for the granting and payment of special temporary compensation in respect of certain consignments of fresh fruit and vegetables originating in Greece
 Type: Regulation
 Subject Matter: civil law;  Europe;  plant product;  trade policy;  organisation of transport
 Date Published: nan

 8 . 2. 94 Official Journal of the European Communities No L 36/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 276/94 of 7 February 1994 amending Regulations (EEC) No 266/93 and (EEC) No 936/93 concerning applications for the granting and payment of special temporary compensation in respect of certain consignments of fresh fruit and vegetables originating in Greece plications hitherto declared inadmissible will become admissible and should therefore be honoured ; whereas, in respect of some of those applications, the time limit for payment of the compensation has expired and should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables origin ­ ating in Greece ('), and in particular, Article 3 thereof, Whereas Commission Regulation (EEC) No 266/93 of 5 February 1993, on detailed rules for the application of Council Regulation (EEC) No 3438/92 on special measures applying to consignments of certain fresh fruit and vegetables originating in Greece (2), as last amended by Regulation (EC) No 3320/93 (3), lists the documents to be attached to applications for the granting of special temporary compensation and specifies the time limit for the submission of such applications to the relevant Greek authority ; Whereas, on account of the time required for the stamp ­ ing of the T 5 form by the Member State of destination , applications may not always be submitted within the time limit specified ; whereas that limit should therefore be extended ; Whereas Commission Regulation (EEC) No 936/93 of 21 April 1993, laying down detailed rules for the application of Council Regulations (EEC) No 525/92 and (EEC) No 3438/92 as regards special measures for the transport of certain fresh fruit and vegetables from Greece (4), as last amended by Regulation (EEC) No 2827/93 (5), lays down the time limit for payment of the special temporary compensation by the relevant Greek authority after the submission of the application ; Whereas, on account of the extension of the time limit for the submission of the application, a number of ap ­ Article 1 Regulation (EEC) No 266/93 is hereby amended as follows : 1 . In the two subparagraphs of Article 2 ( 1 ), 'three months' is replaced by 'six months'. 2. In Article 3, '31 May 1994' is replaced by '31 August 1994'. Article 2 In Article 1 (3) of Regulation (EEC) No 936/93, the following subparagraph is added : 'However, for applications concerning 1993 consign ­ ments which, under Article 1 of Regulation (EC) No 276/94 are declared admissible, payment shall be made not later than three months after the date of entry into force of this Regulation.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply from 8 February 1993 . (') OJ No L 350, 1 . 12. 1992, p . 1 . 0 OJ No L 30, 6. 2. 1993, p. 49. (3) OJ No L 298, 3 . 12. 1993, p. 20 . (4) OJ No L 96, 22. 4. 1993, p . 22. 0 OJ No L 258, 16 . 10 . 1993, p. 14 . No L 36/2 Official Journal of the European Communities 8 . 2 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Commission Rene STEICHEN Member of the Commission